PER CURIAM.
An order was entered by the court below on March 2, 1936, dismissing a petition for corporate reorganization under section 77B of the Bankruptcy Act, as amended (11 U.S.C.A. § 207). A petition for appeal under 24b of the Bankruptcy Act, as amended (11 U.S.C.A. § 47(b), was denied by this court April 15, 1936. See Wayne United Gas Co. v. Owens-Illinois Glass Company et al. (C.C.A.4th) 83 F.(2d) 98. Thereafter, on April 24, 1936, the debtor filed a petition for rehearing in the court below; and that court on May 12, 1936, entered an order granting a rehearing and setting aside the order of March 2d. On May 22, 1936, debtor filed an amended and supplemental petition for reorganization which was dismissed on May 28, 1936. Debtor appealed from this order of dismissal and the matter is before us on a motion to dismiss the appeal.
We are of opinion that the court below was without power to grant a rehearing and set aside the order of March 2d after the expiration of the period allowed for appeal from that order. United States v. East (C.C.A.8th) 80 F.(2d) 134, 135; Bonner v. Potterf (C.C.A.10th) 47 F.(2d) 852, 855; In re Stearns & White Co. (C.C.A.7th) 295 F. 833, 837. The order appealed from as well as the order setting aside the order of March 2d was therefore void; and as the effect of these orders was merely to extend the time for appealing from the order of March 2d, we shall dismiss the appeal as though it had been taken from that order. Authority for this procedure is found in the cases cited.
Appeal dismissed.